
	

114 HR 3715 : Final Farewell Act of 2016
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3715
		IN THE SENATE OF THE UNITED STATES
		May 24, 2016Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to permit
			 interments, funerals, memorial services, and ceremonies of deceased
			 veterans at national cemeteries and State cemeteries receiving grants from
			 the Department of Veterans Affairs during certain weekends.
	
	
 1.Short titleThis Act may be cited as the Final Farewell Act of 2016. 2.Authorization of interments, funerals, memorial services, and ceremonies at national cemeteries and State cemeteries receiving grants during weekends (a)National cemeteriesSection 2404 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (i)The Secretary shall permit the interment or funeral, memorial service, or ceremony of a deceased veteran at a national cemetery during weekends, other than Federal holiday weekends, upon a request of the next-of-kin of the veteran..
 (b)State cemeteriesSection 2408(c) of such title is amended— (1)by redesignating paragraph (2) as paragraph (3); and
 (2)by inserting after paragraph (1) the following new paragraph (2):  (2)In addition to the conditions specified in subsection (b) and paragraph (1), any grant to a State under this section to assist such State in establishing a veterans’ cemetery shall be made on the condition that such cemetery shall permit the interment or funeral, memorial service, or ceremony of a deceased veteran at the cemetery during weekends, other than Federal holiday weekends, upon a request of the next-of-kin of the veteran..
 (c)Effective dateThe amendments made by this section shall apply with respect to deaths occurring on or after the date of the enactment of this Act.
 (d)Notice requirementUpon receipt of a request for an application for burial or interment in a national cemetery, the Secretary of Veterans Affairs shall provide notice to the individual submitting the request of the opportunity to request the interment or funeral, memorial service, or ceremony of a deceased veteran at a national cemetery during weekends, other than Federal holiday weekends, as authorized by subsection (i) of section 2404 of title 38, United States Code, as added by subsection (a).
			
	Passed the House of Representatives May 23, 2016.Karen L. Haas,Clerk
